Citation Nr: 1343210	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to April 1968.  He also had service in the U.S. Navy Reserve.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran noted in the April 2012 substantive appeal that he did not want a Board hearing and indicated on the Optional Appeal Hearing form that he would like a Decision Review Officer (DRO) hearing at the St. Petersburg Regional Office.  Thereafter, the Veteran's representative informed the RO in November 2013 that the Veteran would like to cancel his DRO hearing and have his appeal heard before the Board.  The representative further indicated that the Veteran would like an in person Board hearing at his local RO.  The RO did not schedule the requested hearing and sent the Veteran's claims to the Board for appellate adjudication.  Thus, the Veteran's claims should be remanded to the RO to schedule the Veteran for a Board hearing at the local RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


